DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's arguments with respect to the claims have been considered and are not persuasive.
This office action is made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hopdjanian et al. (US 8,757,542) in view of Edwards et al. (US 8,960,599) and Kirk et al. (US 7,032,860).
In re. claim 1, Hopdjanian teaches a rotor brake system for a main rotor of a rotorcraft comprising: one or more generators (electrical machine (7, 30) acts as a generator) (col. 13, ln. 46-50) connected to a main rotor gearbox (8), wherein the main rotor gearbox is connected to the main rotor (3) (fig. 2); and an electric distributed anti-torque system (7, 31) mounted on a tail boom of the rotorcraft and electrically connected to the one or more generators (electrical machines connected by regulation member (9)) (col. 8, ln. 61-67), wherein the electric distributed anti-torque system comprises two or more electric motors (one or more motors (31) in motor mode) (col. 18, ln. 44-49) (figs. 4-5) connected to one or more blades (4) (fig. 1); wherein a rotation of the main rotor is 
Hopdjanian fails to disclose each of the two or more electric motors is connected to one or more blades, at least one of the two or more electric motors to generate thrust in one direction and at least another of the two or more electric motors to generate thrust in an opposing direction.
Edwards discloses two or more electric motors (807) connected to one or more blades (fig. 7c), at least one of the two or more electric motors generating anti-torque thrust in opposing directions (reversible fan) (col. 6, ln. 43-64) (fig. 8).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Hopdjanian to incorporate the teachings of Edwards to generate anti-torque thrust in opposing directions, since Hopdjanian discloses use of the invention with known anti-torque systems and doing so provides increased thrust capabilities of the anti-torque system.
Hopdjanian as modified by Edwards fail to disclose one of the two or more electric motors to generate thrust in one direction and at least another of the two or more electric motors to generate thrust in an opposing direction.
Kirk teaches one (230) of the two or more motors generate thrust in one direction (A-TT) and at least another (230’) of the two or more electric motors to generate thrust in an opposing direction (A-TT’) (col. 7, ln. 62-67) (Fig. 2B).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Hopdjanian as modified by Edwards to incorporate the teachings of Kirk to have one of the two or more electric motors to generate thrust 
In re. claim 2, Hopdjanian as modified by Edwards and Kirk (see Hopdjanian) teach the system of claim 1, further comprising a flight control computer (9) that controls an amount of electrical power generated from the one or more generators (30) and directed to each of the two or more electric motors to generate thrust (via contactors (39,51)) (fig. 5) that minimizes or eliminates a side load on the tail boom (equivalent structure provides equivalent function).
In re. claim 3, Hopdjanian as modified by Edwards and Kirk fails to disclose the two or more electric motors are a brushless motor, a linear motor, an AC/DC synchronized motor, an electronic commutated motor, a mechanical commutator motor (AC or DC), an asynchronous motor (AC or DC), a pancake motor, a three-phase motor, an induction motor, an electrically excited DC motor, a permanent magnet DC motor, a switched reluctance motor, an interior permanent magnet synchronous motor, a permanent magnet synchronous motor, a surface permanent magnet synchronous motor, a squirrel-cage induction motor, a switched reluctance motor, a synchronous reluctance motor, a variable-frequency drive motor, a wound-rotor induction motor, an ironless or coreless rotor motor, or a wound-rotor synchronous motor.  
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Hopdjanian as modified by Edwards and Kirk to utilize one of the recited motors, since there are a finite number of identified, predictable potential solutions of electric motors and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.  Doing so utilizes known motors, reducing research costs.

In re. claim 5, Hopdjanian as modified by Edwards and Kirk (see Hopdjanian) teach the system of claim 1, wherein the two or more electric motors are at least one of: turned on or off independently, turned on or off as a group, turned on or off in pairs (regulation member orders electric machines on or off based on rotor speed) (col. 10, ln. 44 – col. 11, ln. 12), wherein an overall thrust generated by the two or more electric motors fails to provide a significant side load on the tail boom (equivalent structure provides equivalent function).  
In re. claim 6, Hopdjanian as modified by Edwards and Kirk (see Hopdjanian) teach the system of claim 1, wherein additional electrical power is bled from the one or more generators by charging a battery on the rotorcraft (energy generated for electrical architecture (33) and battery (12) (col. 14, ln. 45-67).    
In re. claim 7, Hopdjanian as modified by Edwards and Kirk fail to disclose additional electrical power is bled from the one or more generators by converting electrical power into heat via a heat sink, deicing blankets, compressing a gas or liquid in a reservoir.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Hopdjanian as modified by Edwards and Kirk to use the electrical power in the recited manner, since Hopdjanian states the electrical power is used in the electrical architecture, and doing so would provide power to know aircraft electrical systems.
In re. claim 8, Hopdjanian as modified by Edwards and Kirk (see Edwards) teach the system of claim 1, wherein the two or more electric motors are individually ducted (fig. 7c) to minimize or eliminate a side load on the tail boom (via anti-torque thrust).  

In re. claim 10, Hopdjanian as modified by Edwards and Kirk fail to specifically recite the one or more blades are fixed-pitch blades, variable-pitch blades, or a combination thereof.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Hopdjanian as modified by Edwards and Kirk to utilize fixed or variable pitched blades, since there are a finite number of identified, predictable potential solutions of blade types and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.  Doing so utilizes known blade configurations, reducing research costs.

Claims 11-19 and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Hopdjanian in view of Edwards, Kirk and Conway (US 9,267,561).

In re. claim 11, Hopdjanian teaches a rotor brake system for a rotor (3) (fig. 2) of a rotorcraft (1) comprising: one or more generators (electrical machine (7, 30) acts as a generator) (col. 13, ln. 46-50) connected to a main rotor gearbox (8); an electric distributed anti-torque system (7,31) mounted on a tail boom of the rotorcraft that comprises two or more electric motors (31) (when in motor mode) (col. 11, ln. 24-28) (figs. 4-5) connected to the one or more generators (electrical machines (7) connected by regulation member (9)) (col. 8, ln. 61-67), wherein the two or more electric motors are connected to one or more blades (4) (fig. 2) that provide anti-torque thrust (thrust in the anti-torque direction) (col. 1, ln. 30-34); and wherein a rotation of the rotor is slowed by placing a drive load on 
Hopdjanian fails to disclose each of the two or more electric motors is connected to one or more blades, at least one of the two or more electric motors to generate thrust in one direction and at least another of the two or more electric motors to generate thrust in an opposing direction, and a mechanical rotor brake.
Edwards discloses two or more electric motors (807) connected to one or more blades (fig. 7c), at least one of the two or more electric motors generating anti-torque thrust in opposing directions (col. 6, ln. 43-64) (fig. 8).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Hopdjanian to incorporate the teachings of Edwards to generate anti-torque thrust in opposing directions, since Hopdjanian discloses use of the invention with known anti-torque systems and doing so provides increased thrust capabilities of the anti-torque system.
Hopdjanian as modified by Edwards fail to disclose one of the two or more electric motors to generate thrust in one direction and at least another of the two or more electric motors to generate thrust in an opposing direction.
Kirk teaches one (230) of the two or more motors generate thrust in one direction (A-TT) and at least another (230’) of the two or more electric motors to generate thrust in an opposing direction (A-TT’) (col. 7, ln. 62-67) (Fig. 2B).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Hopdjanian as modified by Edwards to 
Hopdjanian as modified by Edwards and Kirk fail to specify that the brake is a mechanical brake.
Conway teaches a mechanical rotor brake (col. 2, ln. 23-32).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Hopdjanian as modified by Edwards and Kirk to incorporate the teachings of Conway to have the brake as a mechanical brake, since Hopdjanian discusses the need to brake the rotor and doing so provides a redundant means of braking the rotor.
In re. claims 12 and 32, Hopdjanian as modified by Edwards, Kirk and Conway (see Hopdjanian) teach the system of claim 11, further comprising a flight control computer (9) that controls the electrical power generated by the one or more generators (30) and directed to the two or more variable speed electric motors (30) to minimize, reduce, or eliminate a side load on the tail boom (via contactors (39,51)) (fig. 5).
In re. claim 13, Hopdjanian as modified by Edwards, Kirk and Conway (see Hopdjanian) teach the system of claim 11, further comprising a logic (10) in a flight control computer (9) that controls the speed of each of the two or more electric motors to minimize, reduce, or eliminate a side load on the tail boom (as stated in the variable speed modification in the rejection of claim 11).  
In re. claim 14, Hopdjanian as modified by Edwards, Kirk and Conway fails to disclose the two or more electric motors are a brushless motor, a linear motor, an AC/DC synchronized motor, an electronic commutated motor, a mechanical commutator motor (AC or DC), an asynchronous 
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Hopdjanian as modified by Edwards, Kirk and Conway to utilize one of the recited motors, since there are a finite number of identified, predictable potential solutions of electric motors and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.  Doing so utilizes known motors, reducing research costs.
In re. claims 15 and 33, Hopdjanian as modified by Edwards, Kirk and Conway (see Hopdjanian) teach the system of claim 1, wherein additional electrical power is bled from the one or more generators by charging a battery on the rotorcraft (energy generated for electrical architecture (33) and battery (12) (col. 14, ln. 45-67).    
In re. claims 16 and 34, Hopdjanian as modified by Edwards, Kirk and Conway fail to disclose additional electrical power is bled from the one or more generators by converting electrical power into heat via a heat sink, deicing blankets, compressing a gas or liquid in a reservoir.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Hopdjanian as modified by Edwards, Kirk and Conway to use the electrical power in the recited manner, since Hopdjanian states the electrical power is used in the electrical architecture, and doing so would provide power to know aircraft electrical systems.

In re. claim 18, Hopdjanian as modified by Edwards, Kirk and Conway (see Edwards) teach the system of claim 1, further comprising a control logic in a flight control computer that calculates the overall torque generated by the electric distributed anti-torque system to reduce or eliminate torque (display means provides instantaneous operation of electric machine in motor mode) (col. 9, ln. 12-15).  
In re. claims 19 and 35, Hopdjanian as modified by Edwards, Kirk and Conway fail to specifically recite the one or more blades are fixed-pitch blades, variable-pitch blades, or a combination thereof.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Hopdjanian as modified by Edwards, Kirk and Conway to utilize fixed or variable pitched blades, since there are a finite number of identified, predictable potential solutions of blade types and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.  Doing so utilizes known blade configurations, reducing research costs.
In re. claim 31, Hopdjanian teaches a helicopter comprising: a fuselage (2), an engine (6) in the fuselage, a transmission (8) connected to the engine, and a main rotor (3) connected to the transmission (fig. 2); one or more generators (electrical machine (7, 30) acts as a generator) (col. 13, ln. 46-50) connected to a main rotor gearbox (via shaft (27)); an electric distributed anti-torque system (7, 31) mounted on a tail boom of the rotorcraft (fig. 2) comprising two or more electric motors (31) (when in motor mode) (col. 11, ln. 24-28) (figs. 4-5) connected to the one or more generators (electrical machines (7) connected by regulation member (9)) (col. 8, ln. 61-67), wherein 
Hopdjanian fails to disclose each of the two or more electric motors is connected to one or more blades, at least one of the two or more electric motors to generate thrust in one direction and at least another of the two or more electric motors to generate thrust in an opposing direction, and a mechanical rotor brake.
Edwards discloses two or more electric motors (807) connected to one or more blades (fig. 7c), at least one of the two or more electric motors generating anti-torque thrust in opposing directions (col. 6, ln. 43-64) (fig. 8).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Hopdjanian to incorporate the teachings of Edwards to generate anti-torque thrust in opposing directions, since Hopdjanian discloses use of the invention with known anti-torque systems and doing so provides increased thrust capabilities of the anti-torque system.
Hopdjanian as modified by Edwards fail to disclose one of the two or more electric motors to generate thrust in one direction and at least another of the two or more electric motors to generate thrust in an opposing direction.
Kirk teaches one (230) of the two or more motors generate thrust in one direction (A-TT) and at least another (230’) of the two or more electric motors to generate thrust in an opposing direction (A-TT’) (col. 7, ln. 62-67) (Fig. 2B).

Hopdjanian as modified by Edwards and Kirk fail to specify that the brake is a mechanical brake.
Conway teaches a mechanical rotor brake (col. 2, ln. 23-32).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Hopdjanian as modified by Edwards and Kirk to incorporate the teachings of Conway to have the brake as a mechanical brake, since Hopdjanian discusses the need to brake the rotor and doing so provides a redundant means of braking the rotor.
Response to Arguments
Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive. 
Applicant argues Applicant(s) respectfully submit(s) that Edwards only discloses generating thrust in one direction at a time.
The examiner agrees to this argument; however, Kirk was disclosed to teach one of the two or more electric motors to generate thrust in one direction and at least another of the two or more electric motors to generate thrust in an opposing direction.  Therefore, the argument is considered moot.
Applicant(s) respectfully disagree(s) because Edwards [sic] discloses an emergency anti-torque thruster system for use during a tail rotor malfunction or failure. (e.g., col. 2, lines 52-56).  In contrast, claim 1 recites, in part, "one or more generators connected to a main rotor gearbox" and "an electric distributed anti-torque system mounted on a tail boom of the rotorcraft and electrically connected to the one or more generators, wherein the electric distributed anti- torque system comprises two or more electric motors and each of the two or more electric motors is connected to one or more blades." So, the two or more electric motors provide anti-torque thrust during normal operations.
As stated in the disclosure of Kirk (understood as mistakenly referred to as Edwards above), “Alternatively, the propulsion means 130 may provide a sufficient amount of anti-torque thrust that the propulsion means 130 is capable of replacing the tail rotor 119, and, alone, provide the required amount of anti-torque thrust to the helicopter 110” (col. 5, ln. 8-15).  Therefore, applicant’s argument that the anti-torque thruster in Kirk is only used in emergency operations is not considered persuasive.
Applicant argues In addition, the same two or more electric motors can provide main rotor braking by generating opposing thrust as recited in claim 1.
As the combination of references is understood to provide two electric motors that generate thrust in opposing directions, the result of main rotor braking is understood to be similarly achieved.  That is, Hopdjanian discloses taking energy from the main powerplant using the generator (col. 13, ln. 46-50), and said generator provides power to the one or more electric motors (31) through the electricity network (16) (col. 11, ln. 24-28).  Therefore, the argument is considered non-persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 


/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/              Primary Examiner, Art Unit 3647